Citation Nr: 0301397	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from August 1985 to August 
1989.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 RO rating 
decision which denied service connection for a psychiatric 
disorder.  


REMAND

In a December 2002 statement, received at the Board in 
January 2003, the veteran requested a hearing before a 
member of the Board sitting at the RO (i.e. Travel Board 
hearing).  Given the expressed intent of the veteran, the 
Board concludes that this case must be returned to the RO 
to arrange such a hearing.  38 U.S.C.A. § 7107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).  

Accordingly, this case is remanded for the following:  

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
her appeal.  After the hearing is 
conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



